            Case 1:19-cr-10141-LTS Document 91 Filed 10/16/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )
                                                      )       Crim. No. 19-10141-LTS
(1) SHELLEY M. RICHMOND JOSEPH and                    )
(2) WESLEY MACGREGOR                                  )
                                                      )
                       Defendants.                    )


             JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(c)

       The parties submit this joint memorandum addressing Local Rule 116.5(c).

       1.      Defendants’ motions to dismiss Counts I-III of the indictment are pending. The

government’s responses are due October 18, 2019.

       2.      Defendants’ request to file a motion to compel the production of grand jury

instructions at the time of filing of motions to dismiss is still pending. See Doc. No. 32 at 10-11.

The government did not oppose the request regarding the time of filing, see Doc. No. 40 at 8,

although it notes that this Court has denied Defendants’ motion to compel the production of

additional grand jury materials based on an alleged need to evaluate the basis for a potential

severance motion. See Doc. No. 86. Because Defendants have already filed their motions to

dismiss, they ask that the Court schedule a fourteen-day deadline for motions to compel the

production of grand jury instructions. The government does not oppose this request.

       3.      All discovery requests and motions have been made and otherwise resolved

before this Court. Defendants may serve and file objections regarding the Court’s rulings on

both their Joint Motion to Compel Production of Discovery and the Request for Production and

Inspection of Notes, but those objections would be heard by the district judge.




                                                  1
             Case 1:19-cr-10141-LTS Document 91 Filed 10/16/19 Page 2 of 3



        4.      Therefore, the parties ask that this case be transferred to the district court to

schedule a hearing on the motions to dismiss, forthcoming motions to compel the production of

grand jury instructions, and potentially forthcoming objections to this Court’s ruling regarding

discovery matters and to schedule a trial date on all counts in the indictment that are not

dismissed.

        5.      The Court has previously excluded the period from April 25, 2019, until October

23, 2019, for the purposes of the Speedy Trial Act. See Doc. Nos. 14, 26, 49, 52, 88. The parties

agree that the period between October 23, 2019, and the date of the hearing in district court

requested in Paragraph 4 be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The

parties submit that the ends of justice served by permitting counsel for the parties the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence,

outweighs the best interest of the public and the Defendants in a speedy trial. Under the Speedy

Trial Act, there are currently 0 days of non-excludable time and 70 days remaining in which this

case must be tried.

        6.      Through counsel, the government has extended plea offers to the Defendants.

Defendant Joseph rejected the offer of a deferred prosecution agreement. Defendant MacGregor

has not yet responded to the government regarding the offer extended to him. If Defendants’

Motions to Dismiss are not allowed, the parties believe that a trial is a certainty. The government

believes that a trial is likely to last approximately one week. The Defendants believe a trial is likely

to last 7-10 trial days.

        7.      In light of the information provided herein, the parties respectfully request that the

Court cancel the final status conference.




                                                   2
          Case 1:19-cr-10141-LTS Document 91 Filed 10/16/19 Page 3 of 3



                                     Respectfully submitted,

                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

                                              By: /s/ Christine Wichers
                                              Dustin Chao
                                              Christine Wichers
                                              Assistant U.S. Attorneys


 SHELLEY M. RICHMOND JOSEPH                          WESLEY MACGREGOR
 By her attorneys,                                   By his attorney,


 /s/ Thomas M. Hoopes                                /s/ Rosemary Scapicchio
 Thomas M. Hoopes                                    Rosemary Scapicchio
 Douglas S. Brooks                                   107 Union Wharf
 LibbyHoopes, P.C.                                   Boston, MA 02109
 399 Boylston Street                                 (617) 263-7400
 Boston, MA 02116
 (617) 338-9300

 Elizabeth N. Mulvey
 Crowe & Mulvey, LLP
 141 Tremont St., 8th Floor
 Boston, MA 02111
 (617) 426-4488




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on October 16,
2019.

                                              /s/ Christine Wichers
                                              Christine Wichers
                                              Assistant U.S. Attorney




                                                 3
